Filed 6/1/16 P. v. Glover CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B266770

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA433424)
         v.

JOHN FITZGERALD GLOVER,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County,
Leslie A. Swain, Judge. Affirmed.


         Christian C. Buckley, under appointment by the Court of Appeal, for Defendant
and Appellant.


         No appearance for Plaintiff and Respondent.




                                             ____________________
                 FACTUAL AND PROCEDURAL BACKGROUND

       In 2015 defendant John Fitzgerald Glover was working as a security guard at a
strip mall where day laborers gathered. Glover often ordered them to get off the wall
separating the strip mall from the sidewalk. On February 2, 2015 Glover approached a
group of day laborers standing on the sidewalk and punched Jose Giron in the face,
causing Giron to fall to the ground. Glover may have had handcuffs or a metal object in
his fist when he struck Giron. Glover then produced a set of handcuffs, and the other day
laborers moved toward him. The police arrived and arrested Glover.
       The People charged Glover with one count of assault with a deadly weapon
(handcuffs), in violation of Penal Code section 245, subdivision (a)(1). The People also
alleged that Glover had personally inflicted great bodily injury on Giron in violation of
Penal Code section 12022.7, subdivision (a).
       A jury convicted Glover of misdemeanor assault, a lesser included offense of
assault with a deadly weapon. The trial court sentenced Glover to a term of 180 days in
county jail. Glover filed a timely notice of appeal.

                                      DISCUSSION

       We appointed counsel to represent Glover on appeal. After an examination of the
record, counsel filed an opening brief raising no issues. On February 5, 2016 we advised
Glover he had 30 days to submit any arguments or raise issues he wanted us to consider.
We have not received a response.




                                             2
       We have examined the record and are satisfied appellate counsel for Glover has
fully complied with his responsibilities and that there are no arguable issues. (See
Smith v. Robbins (2000) 528 U.S. 259, 277-284 [120 S. Ct. 746, 145 L. Ed. 2d 756];
People v. Kelly (2006) 40 Cal. 4th 106, 112-113; People v. Wende (1979) 25 Cal. 3d
436, 441.)
                                      DISPOSITION


       The judgment is affirmed.




              SEGAL, J.




We concur:




              PERLUSS, P. J.




              BLUMENFELD, J*.




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                             3